DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on February 23, 2022.  Claims 17-22, 26-27, and 29-33 are pending in the application.
Status of Objections and Rejections
All rejections under U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under U.S.C. §103 from the previous office action are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-18, 21-22, 26-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. Patent Pub. 2012/0186999) in view of Zeng (U.S. Patent Pub. 2009/0293590) and Bonrath (U.S. Patent Pub. 2005/0005840), and further in view of Davis (U.S. 7,147,761).
Regarding claims 17, 29, and 32, Walton teaches a selective, real-time gas sensing method ([0001] lines 3-5: the use of an electrochemical sensor in the detection and quantification of components such as hydrogen and/or methane in the exhaled breath; claim 20: adapted for the detection and/or quantification of hydrogen and/or methane in a gaseous stream, e.g., in exhaled breath), comprising:
supplying an atmospheric gas sample (Fig. 3; [0074] lines 7-8: a membrane 14 is provided in order to adjust the flow rate of exhaled air; here the exhaled air is deemed to be an atmospheric gas sample; [0046] lines 1-2: exposing the active portion of the any gaseous stream, and exhaled breath is only one of the examples; further, the exhaled air is deemed to be a gas mixture of the breath and air, i.e., an atmospheric gas sample) to an interface between an array of individual working electrodes (Fig. 2; [0072] line 3: twelve working electrodes 3’) and an ionic liquid electrolyte ([0013] lines 6-8: an electrolyte permits electrical contact of the sample with the electrodes; thus the gas sample must arrive at the interface between the working electrode and the electrolyte; [0034] lines 1-2: ionic liquids may be used as electrolyte materials), each of the individual working electrode being part of an individual sensor (Fig. 2: indicating twelve working electrodes 3’ are part of the sensor) that also includes a counter/reference electrode (Fig. 2: indicating the sensor includes a counter electrode 4’);
implementing a first driving force at a first of the individual working electrodes ([0078] line 1: the sensor is connected to a circuit; line 3: the output voltammogram for a single voltage scan as shown in Fig. 5; here the voltage is deemed to be the driving force and the applied voltage to the first working electrode is deemed to be the first driving force), wherein the first driving force initiates a series of reactions involving a first of at least two different gas molecules when the first gas molecule is present in the 
implementing a second driving force at a second of the individual working electrode ([0078] line 1: the sensor is connected to a circuit; line 3: the output voltammogram for a single voltage scan as shown in Fig. 5; here the voltage is deemed to be the driving force and the applied voltage to the second working electrode is deemed to be the second driving force), wherein the second driving force initiates a series of reactions involving a second of the at least two different gas molecules when the second gas molecule is present in the atmospheric gas sample ([0015] lines 6-9: simultaneous detection of more than one species may be achieved by providing more than one working electrode in which the different working electrodes are adapted to detect different target species; thus the second working electrode would comprise a material which is capable of electro-chemically oxidizing a second target gas, e.g., methane);
in response to the implementation of the first driving force, monitoring for a signal ([0046] lines 3-4: measuring the current generated between the electrodes) indicative of the first of the at least two different gas molecules ([0046] lines 4-5: the current generated is proportional to the mass of the gas present; here the signal, i.e., the current generated between the first working electrode and reference/counter electrode, is indicative of the first gas, e.g., hydrogen); and
in response to the implementation of the second driving force, monitoring for a signal ([0046] lines 3-4: measuring the current generated between the electrodes) indicative of the second of the at least two different gas molecules ([0046] lines 4-5: the 
wherein the atmospheric gas sample is supplied continuously and wherein the implementing of the first driving force, the implementing of the second driving force, the monitoring for the signal indicative of the first of the at least two different gas molecules, and the monitoring for the signal indicative of the second of the at least two different gas molecules are performed continuously as the atmospheric gas sample is supplied ([0046] lines 1-5: such methods comprise exposing the active portion of the electrode assembly to the target gas, e.g., hydrogen and/or methane, and measuring the current generated between the electrode; the current generated is proportional to the mass of the gas present; here, since the generated current is in response to the implementation of the voltage scan, the steps of the method, including implementing the driving forces, monitoring the signals, must be performed continuously and the gas sample must be supplied continuously to expose the electrode to the target gas).

Walton does not explicitly disclose the ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion (claim 17) or each of the individual working electrodes contacts the same ionic liquid electrolyte including the bis(trifluoromethylsulfonyl)imide as its anion (claim 32).
However, Zeng teaches a single sensor unit capable of electrochemical measurements using ionic liquid to detect redox-active gaseous analytes ([0020] lines 2-5).  The term ionic liquid (IL) encompasses liquids having organic cations and anions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton by incorporating an ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion as taught by Zeng and Bonrath because it is a suitable ionic liquid to be used for the electrochemical sensor for gaseous analytes.  The suggestion for doing so would have been that the ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion is a suitable material for being ionic liquid electrolyte for electrochemical sensors and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Walton does not explicitly disclose the time of period for the gas sample being supplied continuously is at least 30 seconds (claim 17) or for 300 seconds (claim 29).
However, Davis teaches an electrochemical sensor (Col. 2, line 46) testing various analyte gases (Col. 7, lines 22).  In one example of Hydrogen Sulfide sensor, the sensor was exposed to air without analyte gas for 2 minutes of baseline, followed by 5 minutes of analyte gas exposure (50 ppm H2S), and then followed by 2 minutes of air purge (Col. 8, lines 40-43).  Thus, Davis teaches the time of period for the gas sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton by adjusting the exposure time to the applied gas sample at least 30 seconds or 300 seconds as taught by Davis because the sensor would reach a stable output after exposure to analyte gas for a sufficient period of time and establish the sensitivity (Col. 8, lines 26-29).

Regarding claim 18, Walton teaches respectively detecting a current from each of the first and the second of the individual working electrodes ([0046] lines 3-4: measuring the current generated between the electrodes; here the electrodes are the working electrodes 3’ and the common reference/counter electrode 5’/6’).

Regarding claim 21, Walton teaches:
the array includes a plurality of the individual working electrodes (Fig. 3; [0072] line 3: twelve working electrodes 3’) and a plurality of interfaces ([0013] lines 6-8: an electrolyte permits electrical contact of the sample with the electrodes; thus each working electrodes would have an interface with the electrolyte, resulting in a plurality of interfaces);
the atmospheric gas sample is supplied to each of the interface ([0046] lines 1-3: exposing the active portion of the electrode assembly to the target gas); 
the first driving force and the second driving force are respectively implement at each of the individual working electrodes ([0078] line 1: the sensor is connected to a 
the monitoring of each signal occurs at the individual working electrodes ([0046] lines 3-4: measuring the current generated between the electrodes; here the current generated between each of working electrodes 3’ and the common reference/counter electrode 5’/6’ is respectively monitored).

Regarding claim 22, Walton, Zeng, Bonrath, and Davis disclose all limitations of claim 17 as applied to claim 17.  Walton further discloses the implementing of the first driving force involves applying a first potential to the first of the individual working electrodes; and implementing of the second driving force involves applying a second potential to the first of the individual working electrodes as described in the rejection of claim 17.
Walton, Zeng, Bonrath, and Davis do not explicitly disclose applying a first predetermined electrode potential to the second of the individual working electrodes that is a reduction peak potential for the first of the at least two different gas molecules.
However, Walton teaches the method of detecting hydrogen is based on the catalytic oxidation of hydrogen at the anode and the simultaneous reduction of oxygen at the cathode which produces a flux of electrons, i.e., an electric current between the electrodes ([0018] lines 1-5).  Then the output voltammogram for a single voltage scan is recorded as shown in Fig. 5 ([0078] lines 3-5).  The characteristic reduction peak in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton, Zeng, Bonrath, and Davis by applying the reduction peak potential to the first working electrode to obtain the reduction peak in the voltammetric current trace as suggested because the reduction peak potential enables the redox reactions of the first gas molecule and results in the reduction peak for identifying and determining the concentration of the first gas molecule.

Walton, Zeng, Bonrath, and Davis do not explicitly disclose applying a second predetermined electrode potential to the second of the individual working electrodes that is an oxidation peak potential for the second of the at least two different gas molecules.
However, Walton teaches the method of detecting hydrogen is based on the catalytic oxidation of hydrogen at the anode and the simultaneous reduction of oxygen at the cathode which produces a flux of electrons, i.e., an electric current between the electrodes ([0018] lines 1-5).  Then the output voltammogram for a single voltage scan is recorded as shown in Fig. 5 ([0078] lines 3-5).  The characteristic oxidation peak in the voltammetric current trace indicates that the analyte must be oxidized under the applied voltage equal to the oxidized peak potential.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton, Zeng, Bonrath, and Davis by applying the oxidation peak potential to the second working electrode to obtain the 

Regarding claim 26, Walton, Zeng, Bonrath, and Davis disclose all limitations of claim 17 as applied to claim 17.  Walton further discloses the individual working electrodes in the array is a metal electrode ([0017] lines 6-9: suitable metals which may be used to form the working electrode include platinum that is a metal).
Walton, Bonrath, and Davis do not explicitly disclose the ionic liquid electrolyte is 1-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide.
However, Zeng teaches a single sensor unit capable of electrochemical measurements using ionic liquid to detect redox-active gaseous analytes ([0020] lines 2-5).  The term ionic liquid (IL) encompasses liquids having organic cations and anions ([0105] lines 8-9), such as ILs listed in U.S. Patent Pub. 2005/000840 to Bonrath is suitable ([0105] lines 17-18, 23-24).  Bonrath teaches the cation of the ionic liquid is N,N’-dialkyl-imidazolium ([0006] lines 2, 9; here the alkyl group includes methyl, butyl, etc.), and the anion is bis[(trifluoromethyl)sulphonyl]imide ([0007] lines 1, 7-8).  Thus, Zeng and Bonrath teach a suitable ionic liquid electrolyte for electrochemical sensor is 1-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide (when the two alkyl groups of the N,N’-dialkyl-imidazolium is butyl and methyl respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton by replacing the ionic liquid 

Regarding claim 27, Walton teaches the at least two different specific gas molecules are individually selected from hydrogen gas ([0046] lines 2-3: the target gas (e.g., hydrogen and/or methane).

Regarding claim 30, Walton, Zeng, Bonrath, and Davis disclose all limitations of claim 17 as applied to claim 17.  Walton, Zeng, Bonrath, and Davis do not explicitly disclose the method further comprising repeating the method with a second atmospheric gas sample.
However, Walton teaches the method for selective, real-time gas sensing, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton, Zeng, Bonrath, and Davis by incorporating another set of all steps of the same method for selective, real-time sensing for another gas sample because applying a known technique, i.e., the selective, real-time gas sensing, to a known method ready for improvement to yield predictable prima facie obvious. MPEP 2141(III)(D).

Regarding claim 31, Walton, Zeng, Bonrath, and Davis disclose all limitations of claim 17 as applied to claim 17, including the ionic liquid electrolyte including the bis(trifluoromehtylsulfony)imide as its anion (Zeng, [0105] lines 17-18, 23-24; Bonrath, [0007] lines 1, 7-8).
Walton, Bonrath, and Davis do not explicitly disclose each of the individual working electrodes contacts a different ionic liquid electrolyte.
However, Zeng teaches using multiple sensors to form an array, optionally with different sensors having different ionic liquids, ionic liquid film thickness, and electrode configurations ([0035] lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walton, Bonrath, and Davis by utilizing different ionic liquid electrolytes in each of the individual sensor as taught by Zeng because each sensor would be tailored to its optimal performance through adjustment of these parameters, such as ionic liquid, ionic liquid film thickness, and electrode configuration ([0035] lines 5-9).

Regarding claim 33, Walton teaches each of the individual working electrodes includes platinum ([0058] lines 1: suitable working electrode materials; lines 10-11: metal electrodes such as platinum may also be employed).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Zeng and Bonrath and Davis, and further in view of Stock (U.S. Patent Pub. 2006/0078467).
Regarding claim 19, Walton, Zeng, Bonrath, and Davis disclose all limitations of claim 18 as applied to claim 18.  Walton further discloses quantifying respective concentrations ([0046] lines 3-5: measuring the current generated between the electrodes; the current generated is proportional to the mass of the gas present) of the at least two different gas molecule ([0015] lines 6-9: simultaneous detection of more than one species may be achieved by providing more than one working electrode in which the different working electrodes are adapted to detect different target species).  
Walton, Zeng, Bonrath, and Davis do not explicitly disclose determining respective charges from the current from each of the first and the second of the individual working electrodes; and (quantifying respective concentration is) based on the respective charges.
However, Stock teaches a gas is fed to an electrochemical sensor, which generates a sensor signal and the sensor signal is evaluated there to determine an alcohol concentration ([0002] lines 4-5, 7-8).  The electrochemical sensor generate an electric current ([0004] lines 4-5), which is integrated for a present period of time, and the overall charge is estimated from this integrated charge value, from which the breath alcohol concentration can be derived ([0004] lines 6-10).  Thus, Stock teaches determining charges from the current from each working electrode and quantifying concentration based on the charges.
prima facie obvious. MPEP 2141(III)(D).
Response to Arguments
Applicant’s arguments with respect to claims 17-19, 21-22 and 26-32 and the Declaration pursuant to 37 C.F.R. §1.132 filed on February 23, 2022 have been considered but are unpersuasive.
Applicant argues (i) one skilled in the art would not considered Walton’s exhaled breath to be an atmospheric gas sample (page 7, para. 1, lines 1-2).  The Declaration provides Exhibit A and Exhibit B to show the components of the atmospheric gases and human breath emission of VOCs are different (Declaration, item 14, lines 5-7).  Examiner agrees the components are different between the Earth’s dry atmosphere and the exhaled breath of a human being.  Further, the components of the Earth’s atmosphere may vary with locations based on their altitude and/or elevation, in dry or wet conditions.  Similarly, the components of exhaled breath of human beings may vary with various factors, for example, some component of one’s exhaled breath is a biomarker to be detected for diagnostic purpose of diseases or determination of whether one consumes alcohol.  Here, claim 1 claims supplying an atmospheric gas sample of a gas sensing method, and the prior art, Walton, teaches a sensor having the ability to air (Fig. 3; [0074] lines 7-8), which is at least a mixture of the exhaled breath and the surrounding atmospheric gas and one of ordinary skill in the art would deemed the gaseous stream disclosed by Walton to be various gaseous samples, such as exhaled air, atmospheric gas, and/or a human’s breath.  
Applicant argues (ii) neither Zeng nor Bonrath teaches that an ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion is suitable for use in Walton’s breath sensor (page 7, para. 1, lines 2-4).  This argument is unpersuasive because Walton teaches ionic liquids are suitable for being used as electrolyte materials (Walton, [0034] lines 1-2), and Zeng teaches suitable ionic liquids for gas sensing by electrochemical measurement (Zeng, [0020] lines 2-5), which refers to Bonrath that explicitly discloses using bis(trifluoromethylsulfonyl)imide as its anion (Bonrath, [0007] lines 1, 7-8).  Here, the combination of Walton, Zeng, and Bonrath renders the claim obvious because the suggestion to select the ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion based on its suitability for the intended use, i.e., being used as electrolyte of a gas sensor for electrochemical measurements, e.g., Walton’s sensor, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  
Further, based on the Declaration that there are 1018 types of ionic liquids and the category of bis(trifluoromethylsulfonyl)imide anion based ionic liquids is only among 
Applicant argues (iii) one skilled in the art would not have a reasonable expectation of successfully incorporating an ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion in the breath sensor of Walton (page 7, para. 1, lines 4-6).  The Declaration states that the exhaled human breath contains a relative high percentage of water vapor (Declaration, item 17, lines 3-4) that would deleteriously affect the results of electrochemical sensors (Declaration, item 20).  The supplied Exhibits D and E demonstrate that the presence of water in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis (U.S. Patent Pub 2008/0077331) teaches sensors as “electronic nose” for detecting a wide variety of analytes, such as atmospheric air or a subject’s breath ([0052] lines 1-2, 10, 12-13).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                        

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795